TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00613-CV



                                 Angela Dion Bruton, Appellant

                                                 v.

                                Michael Blake Bruton, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
           NO. 17,838, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed her notice of appeal on September 6, 2013, and the appellate record

was filed on January 23, 2014. On February 25, we granted appellant’s motion for extension of time

to file the brief, extending the deadline to April 25. On May 19, we sent appellant notice that her

brief was overdue, asking her to explain the failure to file her brief by May 29 and cautioning that

her appeal would be subject to dismissal if she did not provide a timely and satisfactory response.

To date, appellant has not filed her brief or otherwise responded to our notice. We therefore dismiss

the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: June 26, 2014